DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Amendment

The Amendments filed 04/18/2022 responsive to the Office Action filed 02/18/2022 has been entered. Claims 1 and 6 have been amended. Claims 1-5, 23 and 24 were previously withdrawn. Claims 1-13 and 18-24 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 7-9 filed 04/18/2022, with respect to the rejection of the claim 6 under 103 rejection have been fully considered. Due to the amendment, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stadlmann (US2019/0315051) in view of Hellestam (US 2016/0167160-of record).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US 2019/0315051) in view of Hellestam (US 2016/0167160-of record).

With respect to claims 6 and 13, Stadlmann teaches an additive manufacturing method (“a method for producing a three-dimensional object in a stereolithographic process”, Pa [0001]) comprising: 
irradiating a first portion of build material within a first scan region (“sub-regions 31”) along a first irradiation path; and irradiating a second portion of build material within a second scan region (“sub-regions 32”) along a second irradiation path (“The layers can be developed generally by exposure to a radiation triggering a curing of the layer…the sub-regions are exposed”, Pa [0017] and [0018]; “The layer 30—for example because it is too large for an individual exposure process, or for other reasons—is divided into two sub-regions 31, 32”, Pa [0033]), 
wherein the second scan region is offset with respect to the first scan region thereby defining an offset region (“overlap area”) (“The overlap area is then divided again over the two sub-regions, wherein area parts that belong to one sub-region protrude between area parts belonging to the other. In this way, a form-fitting connection of the two sub-regions 31, 32 is produced.”), wherein the offset region is at least partially solidified by the first irradiation path and the second irradiation path and a reference line (“a dividing line 33”) intersects the first irradiation path and the second irradiation path within the offset region, wherein the reference line is substantially parallel a side of the first scan region (“An overlap area (or transition region) 34 is then defined (FIG. 2c ) and extends along the dividing line”) (Pa [0033] and Figs. 2d and 2e), 
wherein a first process parameter for irradiating the first portion of build material within the first scan region along the first irradiation path is different than a second process parameter for irradiating the second portion of build material within the second scan region along the second irradiation path (“The exposure process can have different exposure times, sequences and intensities between the sub-area and the sub-region to which it belongs.”, Pa [0045]), and the first process parameter within the first scan region and/or the second process parameter within the second scan region differ from a third process parameter within the offset region along the first irradiation path and/or from a fourth process parameter within the offset region along the second irradiation path (“Grey scale values are known for exposure in overlap regions in the case of stereolithographic processes. Here, the exposure dose necessary for development for an area is supplied in part in each of the two development steps for the two sub-regions in question, such that, on the whole, the necessary exposure dose is achieved, for example 50% in each step, or 40% and 60% (corresponding to a grey scale x=0.4=40%). In the case of the limit values, a grey scale value x=100% means that the exposure occurs entirely in the exposure step of the first sub-region, whereas x=0% means that the exposure occurs (only) in the exposure step of the second sub-region.”, Pa [0039]).
Stadlmann further teaches using laser beam in stereolithography (Pa [0002]), and exposure times, sequences and intensities as the process parameters, but does not specifically teach that the parameter is a laser power, a scan speed, or a scan spacing. However, one would appreciate that at least the exposure intensities are related to the power. Thus, one would have found it obvious to adjust the laser power in order to adjust the exposure intensity.

Stadlmann is silent to a non-transitory computer readable medium storing a program configured to cause a computer to execute the additive manufacturing method.
In the same field of endeavor, method for additive manufacturing, Hellestam teaches a non-transitory computer-readable storage medium storing applications, programs, program modules, scripts, source code, program code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like (Pa [0093]) such that these computer program instructions stored can direct a computer or other programmable data processing apparatus to function in a particular manner (Pa [0098]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stadlmann with the teachings of Hellestam so that the one would provide a non-transitory computer-readable storage medium storing a program configured to cause a computer or the 3D printing apparatus in order to execute the additive manufacturing method taught by Stadlmann. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claims 7 and 8, Stadlmann as applied to claim 6 above is silent to a build unit or a mobile build platform.
Hellestam as applied in the combination above further teaches that the method comprises directing a first energy beam from a first energy beam source at a first selected location of the powder layer and a second energy beam from a second energy beam source at a second selected location to provide a first portion of the powder layer simultaneous as fusing a second portion of the powder layer such that a trajectory of the first cover area and a trajectory of the second cover area are overlapping each other (Pa [0009] and Fig. 3A) and the method is performed with multiple energy beams which do not interfere with each other to allow for a continuous operation of an additive manufacturing process for production of larger objects at a faster speed of manufacture (Pa [0010] and [0007]). Hellestam further teaches that the work table is rotated so that after a full lap of rotation of the work table 310 the first maximum beam scanning area 220 is covering an outer ring 322 of the work table (Pa [0074] and [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stadlmann with the teachings of Hellestam so that the one would provide two laser beam sources and incorporate the rotating work table into Stadlmann’s method in order to allow for a continuous operation of an additive manufacturing process for production of larger objects at a faster speed of manufacture.

With respect to claim 9, Stadlmann as applied to claim 6 above further teaches that the at least partially solidified portion within the first scan region (“31”) includes a first solidification line and a second solidification line substantially parallel to the first solidification line, wherein the first solidification line crosses the reference line (“33”) and the second solidification line does not cross the reference line (Figs. 2d and 2e).

With respect to claim 10, Stadlmann as applied to claim 9 above further teaches that the at least partially solidified portion within the second scan region (“32”) includes a third solidification line and a fourth solidification line substantially parallel to the third solidification line, wherein the third solidification line does not cross the reference line (“33”) and the fourth solidification line does cross the reference line (Figs. 2d and 2e).

With respect to claims 11, Stadlmann as applied to claim 10 above further teaches that the first solidification line is bounded by a stripe, which represents a border for the first solidification line (“FIG. 2d shows a division of the overlap area 35 with boundary regions engaged in a comb-like manner”, Pa [0033]).  

With respect to claims 12, Stadlmann as applied to claim 11 above further teaches that the first solidification line is bounded by a second stripe, which represents a second border for the first solidification line (“FIG. 2d shows a division of the overlap area 35 with boundary regions engaged in a comb-like manner”, Pa [0033]).  

With respect to claim 18, Stadlmann as applied to claim 6 above is silent to a direct metal laser sintering method or a direct metal laser melting method.
Hellestam as applied in the combination above further teaches using metal powder material 3 (Pa [0049]) in the selective laser sintering SLS or selective laser melting SLM (Pa [0047]).
One would have found it obvious to incorporate the selective laser sintering SLS or selective laser melting SLM into Stadlmann’s method for the purpose of forming the 3D metal object.

With respect to claim 19, Stadlmann as applied to claim 6 above further teaches that the offset region is at least partially solidified by the first irradiation path and the second irradiation path (“The overlap area is then divided again over the two sub-regions, wherein area parts that belong to one sub-region protrude between area parts belonging to the other. “, Pa [0033] and Figs. 2d, 2e).  

With respect to claim 20, Stadlmann as applied to claim 6 above further teaches that an interlocking solidification path (“a form-fitting connection”, Pa [0033]) is used to at least partially solidify a space between the first scan region and the second scan region.

With respect to claims 21 and 22, Stadlmann as applied to claim 20 above further teaches that the interlocking solidification path has a shape that has an interlocking geometry including a series of teeth or a series of dovetails that interlocks the first scan region with the second scan region (“a form-fitting manner, for example in a comb-like and/or dovetail-like manner.”, Pa [0010]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742